This is an appeal from two separate judgments of conviction, in the first division of the circuit court of Pulaski County, which were consolidated for the purposes of trial. In one case, he was convicted of violating the Liquor Control Act (Acts 1935, p. 258), and fined $10, and in the other for disturbing the peace, and fined a like amount.
Appellant seeks a reversal of the judgments because the evidence is insufficient to support the verdicts of the jury upon which the judgments are based.
The State introduced evidence tending to show that appellant was drunk, and, while in that condition, was cursing and threatening to kill James Walker, and fired a pistol in the presence of Walker's two daughters, which frightened them very much.
Appellant introduced evidence tending to show that he did not curse, was not drunk, made no threats to kill James Walker, and did not have or fire a pistol.
The evidence pro and con on the issue of guilt was of a substantial nature, and hence it became a question solely for determination by the jury. This court, on appeal, cannot invade the province of the jury to pass either upon the credibility of the witnesses or the weight to be given to their testimony. As far as we can go is to determine whether there is any substantial evidence to support the verdicts of the jury. *Page 194 
Appellant also seeks a reversal of the judgments because the court admitted evidence charging him with having committed other misdemeanors. This assignment of error in his motion for a new trial is not supported by the record. The record does not show that any such testimony was introduced over the objection of appellant.
Lastly, appellant seeks a reversal of the judgment on the ground that the record fails to show that the offenses occurred in Pulaski County. It is true that there is no  direct proof in the record to show that they did occur in said county, but venue need not be established by direct proof. The venue in criminal cases may be proved by circumstantial evidence. Spivey v. State,133 Ark. 314, 198 S.W. 101; Atwood v. State, 184 Ark. 469,43 S.W.2d 70; Ridenour v. State, 184 Ark. 475,43 S.W.2d 60. The charges against appellant were preferred in the municipal court of Little Rock, and the cases were appealed to the circuit court of Pulaski County. In testifying in the cases in the circuit court, the witnesses located the places where the alleged offenses occurred as the street in front of James Walker's residence and in the yard of Mrs. Rhodes, who lived next to the Walkers. Mrs. Alice Rhodes, who was testifying at the trial in the circuit court, said that, "James Walker is my brother, and lives next door to me. We are not on good terms, and all this trouble is on account of family disagreements. I was down town the evening of June 15th and went home with my daughter and Arthur Tyra, and was with him all evening up to and after the alleged trouble. When we went home by James Walker's gate (she then proceeded to tell what occurred)." Considering where she was when testifying, from her reference to going down town and back home with appellant, it may be reasonably and fairly inferred that she was talking about Little Rock. Had she had any other town in mind than Little Rock, she would have named the town. Being in Little Rock, she could well say that she went down town, meaning Little Rock, without saying Little Rock. That inference would naturally arise. If one were in the court house at Fort Smith testifying and should *Page 195 
say "I went down town," without designating the town, the fair inference would be that he was speaking about Fort Smith and not about Greenwood or Mansfield. We think the venue was sufficiently proved by the circumstances detailed in the case.
No error appearing, the judgment is affirmed.
JOHNSON, C.J., and BUTLER and BAKER, JJ., dissent.